DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter in the form of a computer-readable medium that is clearly not limited to a non-transitory tangible medium. The instant claim recites "At least one computer readable storage medium ... “
The instant specification [0015] merely mentions that "all or portions of these components may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., to be executed by a processor or computing device."
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
As per claims 20-25, they are rejected because the Applicant has provided evidence that the applicant intends the term "computer-readable storage medium" to include non-statutory matter. The specification does not provide a particular definition for “computer readable storage medium". Further, Applicant describes a computer­ readable medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums. The word "storage" is insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure. As such, the claim(s) is/are drawn to a form of energy. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter.
Examiner suggests adding to the claim the term "non-transitory" in front of the claimed " computer readable storage medium " recited in Claims 20-25, in order to overcome the above rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12, 14-17, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 20200403554 A1 – hereinafter Nakagawa) in view of Kim (US 20170168532 A1 –hereinafter Kim).
Regarding Claim 1, Nakagawa teaches an electronic processing system, comprising: 
a processor; (see [0106]; Nakagawa: “a central processing unit (CPU) 200”)
memory communicatively coupled to the processor; (see [0106]; Nakagawa: “Programs that are read by the CPU 200 are saved in the memory 202.”)
a sensor communicatively coupled to the processor; (see [0173] and Fig. 9; Nakagawa: “9 a temperature sensor (first temperature sensor); 9 b temperature sensor (second temperature sensor)”)
a cooling subsystem communicatively coupled to the processor (see [0173] and Fig. 9; Nakagawa: “10, 10A cooling fan control unit”); and 
a machine learning agent communicatively coupled to the processor, the sensor, and the cooling subsystem, the machine learning agent including logic to: (see [0119]; Nakagawa: “The machine learning device 310 includes a learning unit 311 and a state observing unit 312 as illustrated in FIG. 15.” See [0120]; Nakagawa: “The information detected by the temperature sensor 9 a is input to the state observing unit 312 from the power conversion device 2.”)
learn thermal behavior information of the system based on information from one or more of the processor, the sensor, and the cooling subsystem, and  (see [0120]; Nakagawa: “The state observing unit 312 observes and outputs the “capacitor life” and the “fan life” as state variables.” See [0121]; Nakagawa: “The learning unit 311 receives the state variable “capacitor life” and the state variable “fan life”.”)
adjust (see [0121]; Nakagawa: “The learning unit 311 feeds back the fan rotational speed, i.e. information on the rotational speed of the cooling fan 8, to the power conversion device 2.” See [0169]; Nakagawa: “The power conversion device 2 controls the rotational speed N of the cooling fan 8 based on the rotational speed N of the cooling fan 8 fed back from the machine learning device 310.”)
However, Nakagawa does not explicitly teach adjust one or more of a parameter of the processor … based on the learned thermal behavior information and information from one or more of the processor, the sensor, and the cooling subsystem.
	Kim from the same or similar field of endeavor teaches adjust one or more of a parameter of the processor … based on the learned thermal behavior information and information from one or more of the processor, the sensor, and the cooling subsystem. (see [0011]; Kim: “A system control device is in communication with each of the thermal sensors and is configured to migrate at least one task from a first processor core to a second processor core in response to a temperature of the first processor core exceeding a first threshold, reduce an operating frequency of the first processor core in response to the temperature of the first processor core exceeding a second threshold, …” See [0088]; Kim: “the operation frequency of the specific operation processing core may decrease to prevent the temperature of the operation processing core from continuing to increase. When the operation frequency of the operation processing core decreases, the temperature of the operation processing core may not increase rapidly.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakagawa to include Kim’s features of adjust one or more of a parameter of the processor based on the learned thermal behavior information and information from one or more of the processor, the sensor, and the cooling subsystem. Doing so would improve operating performance of the operation processor to provide various services within the device. (Kim, [0004])

Regarding claim 2, the combination of Nakagawa and Kim teaches all the limitations of claim 1 above, Nakagawa further teaches wherein the logic is further to:
learn the thermal behavior information of the system based on reinforcement information from one or more of the processor, the sensor, and the cooling subsystem. (see [0120]; Nakagawa: “The information detected by the temperature sensor 9 a is input to the state observing unit 312 from the power conversion device 2. The state observing unit 312 observes and outputs the “capacitor life” and the “fan life” as state variables”. See [0121]; Nakagawa: “The learning unit 311 receives the state variable “capacitor life” and the state variable “fan life”.” See [0123]; Nakagawa: “The learning unit 311 may use any learning algorithm. Hereinafter, an example in which reinforcement learning is applied will be described.” That is, reinforcement learning uses the state variables that are collected from temperature of the sensors.)

Regarding claim 3, the combination of Nakagawa and Kim teaches all the limitations of claim 2 above, Nakagawa further teaches wherein the reinforcement information includes one or more of reward information and penalty information. (see [0122]; Nakagawa: “The learning unit 311 includes a reward calculation unit 311 a and a function update unit 311 b. The reward calculation unit 311 a calculates a reward r based on the state variables, namely the capacitor life and the fan life.”)

Regarding claim 4, the combination of Nakagawa and KIm teaches all the limitations of claim 3 above, Nakagawa further teaches wherein the logic is further to: 
learn the thermal behavior of the system based on adjustments to increase the reward information and decrease the penalty information. (see Fig. 16 and [0147]; ; Nakagawa: “The first process is the process of determining whether to increase the reward r or reduce the reward r based only on |ΔL (N)|, which is the absolute value of the difference between the life Lc (N) and the life Lf (N).” That is, ‘increase reward’ reads on ‘increase the reward information’ and ‘reduce reward’ reads on ‘decrease the penalty information’)

Regarding claim 6, the combination of Nakagawa and Kim teaches all the limitations of claim 1 above, Nakagawa further teaches wherein the machine learning agent includes a deep reinforcement learning agent with Q-learning. (see [0125]; Nakagawa: “In a case where Q-learning is applied to the present embodiment, the action at is the fan rotational speed, namely the rotational speed of the cooling fan 8.”)

Regarding Claim 7, Nakagawa teaches a 
learn thermal behavior information of a system based on input information including one or more of processor information, thermal information, and cooling information, and (see [0120]; Nakagawa: “The state observing unit 312 observes and outputs the “capacitor life” and the “fan life” as state variables.” See [0121]; Nakagawa: “The learning unit 311 receives the state variable “capacitor life” and the state variable “fan life”.”)
provide information to adjust one or more of (see [0121]; Nakagawa: “The learning unit 311 feeds back the fan rotational speed, i.e. information on the rotational speed of the cooling fan 8, to the power conversion device 2.” See [0169]; Nakagawa: “The power conversion device 2 controls the rotational speed N of the cooling fan 8 based on the rotational speed N of the cooling fan 8 fed back from the machine learning device 310.”)
However, Kim does not explicitly teach:
a semiconductor package apparatus, 
one or more substrates; and
logic coupled to the one or more substrates, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic, the logic coupled to the one or more substrates to: 
provide information to … a parameter of a cooling subsystem based on the learned thermal behavior information and the input information.
Kim from the same or similar field of endeavor teaches:
a semiconductor package apparatus, (see [0044]; Kim: “the operation processing cores 111 may share a single die in a single semiconductor package.”)
one or more substrates; and (see [0043]; Kim: “the operation processor 110 includes a plurality of operation processing cores on a monolithic substrate.” See [0134]; Kim: “a stacked substrate 115 may be provided between the first layer and the second layer.”)
logic coupled to the one or more substrates, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic, the logic coupled to the one or more substrates to: (see [0035]; Kim: “Each of the operation processing cores of the operation processor 110 may perform various arithmetic operations or logical operations or both arithmetic and logical operations to operate the electronic device 100.”)
provide information to adjust one or more of a parameter of a processor … based on the learned thermal behavior information and the input information. (see [0011]; Kim: “A system control device is in communication with each of the thermal sensors and is configured to migrate at least one task from a first processor core to a second processor core in response to a temperature of the first processor core exceeding a first threshold, reduce an operating frequency of the first processor core in response to the temperature of the first processor core exceeding a second threshold, …” See [0088]; Kim: “the operation frequency of the specific operation processing core may decrease to prevent the temperature of the operation processing core from continuing to increase. When the operation frequency of the operation processing core decreases, the temperature of the operation processing core may not increase rapidly.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakagawa to include Kim’s features of a semiconductor package apparatus, one or more substrates; and logic coupled to the one or more substrates, wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic, the logic coupled to the one or more substrates to: provide information to adjust one or more of a parameter of the 

Regarding to Claim 8, the limitations in this claim is taught by the combination of Nakagawa and Kim as discussed connection with claim 2.

Regarding to Claim 9, the limitations in this claim is taught by the combination of Nakagawa and Kim as discussed connection with claim 3.

Regarding to Claim 10, the limitations in this claim is taught by the combination of Nakagawa and Kim as discussed connection with claim 4.

Regarding to Claim 12, the limitations in this claim is taught by the combination of Nakagawa and Kim as discussed connection with claim 6.

Regarding Claim 14, Nakagawa teaches a method of managing a thermal system, comprising: 
learn thermal behavior information of a system based on input information including one or more of processor information, thermal information, and cooling information, and (see [0120]; Nakagawa: “The state observing unit 312 observes and outputs the “capacitor life” and the “fan life” as state variables.” See [0121]; Nakagawa: 
provide information to adjust one or more of (see [0121]; Nakagawa: “The learning unit 311 feeds back the fan rotational speed, i.e. information on the rotational speed of the cooling fan 8, to the power conversion device 2.” See [0169]; Nakagawa: “The power conversion device 2 controls the rotational speed N of the cooling fan 8 based on the rotational speed N of the cooling fan 8 fed back from the machine learning device 310.”)
However, Kim does not explicitly teach:
provide information to … a parameter of a cooling subsystem based on the learned thermal behavior information and the input information.
Kim from the same or similar field of endeavor teaches:
provide information to adjust one or more of a parameter of a processor … based on the learned thermal behavior information and the input information. (see [0011]; Kim: “A system control device is in communication with each of the thermal sensors and is configured to migrate at least one task from a first processor core to a second processor core in response to a temperature of the first processor core exceeding a first threshold, reduce an operating frequency of the first processor core in response to the temperature of the first processor core exceeding a second threshold, …” See [0088]; Kim: “the operation frequency of the specific operation processing core may decrease to prevent the temperature of the operation processing core from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakagawa to include Kim’s features of adjust one or more of a parameter of the processor based on the learned thermal behavior information and information from one or more of the processor, the sensor, and the cooling subsystem. Doing so would improve operating performance of the operation processor to provide various services within the device. (Kim, [0004])

Regarding to Claim 15, the limitations in this claim is taught by the combination of Nakagawa and Kim as discussed connection with claim 2.

Regarding to Claim 16, the limitations in this claim is taught by the combination of Nakagawa and Kim as discussed connection with claim 3.

Regarding to Claim 17, the limitations in this claim is taught by the combination of Nakagawa and Kim as discussed connection with claim 4.

Regarding to Claim 19, the limitations in this claim is taught by the combination of Nakagawa and Kim as discussed connection with claim 6.

Regarding Claim 20, Nakagawa teaches at least one computer readable storage medium, comprising a set of instructions, which when executed by a computing device, cause the computing device to:
learn thermal behavior information of a system based on input information including one or more of processor information, thermal information, and cooling information, and (see [0120]; Nakagawa: “The state observing unit 312 observes and outputs the “capacitor life” and the “fan life” as state variables.” See [0121]; Nakagawa: “The learning unit 311 receives the state variable “capacitor life” and the state variable “fan life”.”)
provide information to adjust one or more of (see [0121]; Nakagawa: “The learning unit 311 feeds back the fan rotational speed, i.e. information on the rotational speed of the cooling fan 8, to the power conversion device 2.” See [0169]; Nakagawa: “The power conversion device 2 controls the rotational speed N of the cooling fan 8 based on the rotational speed N of the cooling fan 8 fed back from the machine learning device 310.”)
However, Kim does not explicitly teach:
provide information to … a parameter of a cooling subsystem based on the learned thermal behavior information and the input information.
Kim from the same or similar field of endeavor teaches:
provide information to adjust one or more of a parameter of a processor … based on the learned thermal behavior information and the input information. (see [0011]; Kim: “A system control device is in communication with each of the thermal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakagawa to include Kim’s features of adjust one or more of a parameter of the processor based on the learned thermal behavior information and information from one or more of the processor, the sensor, and the cooling subsystem. Doing so would improve operating performance of the operation processor to provide various services within the device. (Kim, [0004])

Regarding to Claim 21, the limitations in this claim is taught by the combination of Nakagawa and Kim as discussed connection with claim 2.

Regarding to Claim 22, the limitations in this claim is taught by the combination of Nakagawa and Kim as discussed connection with claim 3.

Regarding to Claim 23, the limitations in this claim is taught by the combination of Nakagawa and Kim as discussed connection with claim 4.

Regarding to Claim 25, the limitations in this claim is taught by the combination of Nakagawa and Kim as discussed connection with claim 6.

Claims 5, 11, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Kim in view of Ansorregui et al. (US 20170031430 A1 –hereinafter Ansorregui) further in view of Shen et al. (NPL: “Learning Based DVFS for Simultaneous Temperature, Performance and Energy Management” – hereinafter Shen).
Regarding claim 5, the combination of Nakagawa and Kim teaches all the limitations of claim 4 above; however it does not explicitly teach wherein increased reward information corresponds to one or more of increased processor frequencies and reduced active cooling, and wherein increased penalty information corresponds to processor temperatures above a threshold temperature.
Ansorregui from the same or similar field of endeavor teaches wherein increased reward information corresponds to one or more of increased processor frequencies and reduced active cooling, and (see [0059]; Ansorregui: “the electronic device may increase the frequency and/or voltage in response to an increase in the load”. See [0100]; Ansorregui: “When it is determined that FPS is less than the sum of the fourth FPS 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakagawa and Kim to include Ansorregui’s features of increased reward information corresponds to one or more of increased processor frequencies and reduced active cooling. Doing so would balance performance or power consumption of hardware. (Ansorregui, [0011])
However, it does not explicitly teach wherein increased penalty information corresponds to processor temperatures above a threshold temperature.
Shen from the same or similar field of endeavor teaches wherein increased penalty information corresponds to processor temperatures above a threshold temperature. (fourth page, right column; “we use the change of the temperature as temperature penalty: If T > Told, a positive temperature penalty will be given. That is, ‘positive temperature penalty’ reads on ‘increased penalty information’ and ‘T > Told’ reads on ‘processor temperatures above a threshold temperature’.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakagawa, Kim, and Ansorregui to include Shen’s features of increased penalty information corresponds to processor temperatures above a threshold temperature. Doing so would perform dynamic thermal management using reinforcement learning algorithm in order to improve the reliability and performance of the system. 

Regarding to Claim 11, the limitations in this claim is taught by the combination of Nakagawa, Kim, Ansorregui, and Shen as discussed connection with claim 5.

Regarding to Claim 18, the limitations in this claim is taught by the combination of Nakagawa, Kim, Ansorregui, and Shen as discussed connection with claim 5.

Regarding to Claim 24, the limitations in this claim is taught by the combination of Nakagawa, Kim, Ansorregui, and Shen as discussed connection with claim 5.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Kim in view of Thaploo et al. (US 20180301120 A1 –hereinafter Thaploo).
Regarding claim 13, the combination of Nakagawa and Kim teaches all the limitations of claim 7 above; however, it does not explicitly teach wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates.
Thaploo from the same or similar field of endeavor teaches wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates. (see [0141]; Thaploo: “With particular reference to repeater 6101, a buffer is formed of a plurality of inverters, namely a first inverter including metal oxide semiconductor field effect transistors (MOSFETs), namely a first inverter formed of a p-channel MOSFET (PMOS) P1,1 and an n-channel MOSFET (NMOS) N1,1.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ge (NPL: "Dynamic thermal management for multimedia applications using machine learning.") discloses perform dynamic thermal management using reinforcement learning algorithm for multimedia applications that are expected to form the largest portion of workload in general purpose PC and portable devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117